DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for arguments filed on Oct 13, 2020, and the claims 1-20 are pending for examination. 

Response to Arguments

Applicant’s arguments filed on Oct 13, 2020, with regards to rejection of claim 1-20 have been fully considered, and they are found to be persuasive. 
In Applicants remarks, on pages 8-9, Applicant argues that Sharma and Armitage do not teach claim 1, especially, in the portion of the claim, “
“outputting, by the system, via a display of a user equipment and in response to the request to add the device to the device pool, one of a group of messages, comprising:  based on the parameter conforming to the defined setting, a first message that comprises first information related to the parameter conforming to the defined setting, 
In response to the applicant’s arguments, examiner disagrees. In para [0045]-[0046] discloses, there are two different states of nodes, one is ready state, another is not ready state (i.e. size problem). So they do not match each other.
The ready state nodes agree to join into the group. It is a message, and the ready state is a parameter. Since, the nodes are ready to join the group (i.e.  called parameter conforming to the defined setting.)

In response to the applicant’s arguments, a new ground of rejection is applied over Sharma (US 2020/0092166 A1), in view of Pucha (US 2017/0099347A1).
In Applicants remarks, on pages 11-12, Applicant argues that Sharma and Armitage do not teach claim 1, especially, especially, in the portion of the claim, providing information indicative of a denial to add the device to the device pool and an opportunity for the denial to be overridden based on receipt of an approval confirmation.
In response to the applicant’s arguments, a new ground of rejection is applied over
Sharma (US 2020/0092166 A1), in view of Lee (US 2014/0325361A1), and further in view of Barstad (US 9, 652, 732B1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2020/0092166 A1), in view of Pucha (US 2017/0099347A1).

Sharma teaches, a method comprising: 
receiving, by a system comprising a processor, a request to add a device to a device pool of a communication architecture (see fig. 2A (210=pool A, pool B) and 2B, and para [0031], nodes need to be added in a pool, [0032] receiving a request), 
wherein a device type of the device does not match a defined device type of the device pool (see para [0046] There are two different states of nodes, one is ready state, another is not ready state. So they do not match each other.).
evaluating, by the system, a parameter associated with the device (see para [0045] evaluation: some nodes are free/ready to join into the group, some nodes are not ready. Ready state is a parameter.)and a defined setting associated with the device pool (see para [0049]) set the state of each prepared node to used, ready to join in the pool.); and
outputting, by the system, via a display of a user equipment and in response to the request to add the device to the device pool, one of a group of messages: comprising:  based on the parameter conforming to the defined setting, a first message that comprises first information related to the parameter conforming to the defined setting (see para [0050] and [0053] After the evaluation, prepared server nodes 212, 222 may be prepared and added to respective pools 210, 220 automatically.)
Sharma doesn’t explicitly teach,
based on the parameter failing to conform to the defined setting, a second message that comprises second information related to the parameter failing to conform to the defined setting.

In analogous art,
Pucha teaches, one of a group of messages, comprising: 
based on the parameter failing to conform to the defined setting, a second message that comprises second information related to the parameter failing to conform to the defined setting (see para [0046] Device 1 sends a request to device 2 and device 3 to join the sync group using short range or near field communication. and;
[0047] some nodes accept an offer (i.e. part (a)), and some nodes reject the offer (i.e. part (b)).
Para [0065] If the sync group server is unreachable, search the neighborhood for endpoints corresponding to the sync group name. If an endpoint is found, issue a Join to it; otherwise the Join fails. Note: join failing means failing to conform to the define setting. And;
The sync denied member receives an eject message to indicate that it should clean up its local state (see para [0085])

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a node capability to join a pool of Sharma with the parameter failing to conform to the defined setting of Pucha. A person of ordinary skill in the art would have been motivated to do this device to join in the cluster to transmit a data over the network devices (Pucha: [0002])

Regarding claim 2, 

Sharma further teach, 
wherein the evaluating comprises determining a restriction associated with adding the device to the device pool (see para [0050] upper limit of pool is considered as a restriction.) 

Regarding claim 5, 
Sharma and Pucha teach claim 1,
Sharma further teaches, 
wherein the device is a first device, wherein the parameter is a first parameter (see para [0033] device 212 is a first device, [0051] networking parameter is a first parameter), and 
wherein the evaluating the first parameter comprises: evaluating historical data associated with at least a second device included in the device pool (see para [0031] Each pool 210, 220 of prepared nodes may be represented using a data structure that includes a list of available prepared server nodes of a corresponding prepared node type.); and 
selectively allowing the first device to be added to the device pool based on a determination that the first parameter matches a second parameter of the second device (see para [0054]multiple parameters).  

Regarding claim 6, 
Sharma and Pucha teach claim 1,
Sharma further teaches,
 wherein the device is a first device, wherein the device type is a first device type (see para [0033] device 212 is a first device, [0051] networking parameter is a first parameter), and 
wherein the evaluating the parameter comprises (see para [0053]): 
evaluating historical data associated with at least a second device included in the device pool (see para [0031]); and 
selectively allowing the first device to be added to the device pool based on a determination that the first device type matches a second device type of the second device (see para [0046] There are two different states of nodes, one is ready state, another is not ready state (i.e. size problem). So they do not match each other.).  

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2020/0092166 A1), in view of Pucha (US 2017/0099347A1), in further view of Lee (US 2014/0325361A1)
Regarding claim 3, 
Sharma and Pucha teach claim 2,
Sharma and Pucha fail to teach, 
wherein the restriction is a low-level restriction, and wherein the second indication comprises an indication of differences between the parameter and the defined setting, and wherein the method further comprises: 

In analogous art,
Lee teaches, wherein the restriction is a low-level restriction, and wherein the second indication comprises an indication of differences between the parameter and the defined setting, and wherein the method further comprises (see abstract): 
sending, by the system, an acknowledgement request associated with the differences (see para [0045] a response message or ACK to the request message, sends the response message.); and 
allowing, by the system, the device to be added to the device pool based on a first receipt of a first confirmation in response to the acknowledgement request, or denying (see para [0046] the group join request of the mobile terminal 110 is allowed.) 
by the system, the device to be added to the device pool based on a second receipt of a denial of the acknowledgement request, or no response to the acknowledgement request (see para [0047] authorized to join a group, and there, can allow or deny a mobile terminal 110 has sent a group join request message).  


Regarding claim 4, 
Sharma and Pucha teach claim 2,
Sharma and Pucha fail to teach, wherein the restriction is a high-level restriction, and wherein the second indication comprises an indication of the differences, and wherein the method further comprises: denying, by the system, the device to be added to the device pool; and outputting, by the system, the second indication that comprises a specific reason for denial to add the device to the device pool.  
In analogous art,
Lee teaches, wherein the restriction is a high-level restriction, and wherein the second indication comprises an indication of the differences, and wherein the method further comprises: 
denying, by the system, the device to be added to the device pool (see para [0046]); and outputting, by the system, the second indication that comprises a specific reason for denial to add the device to the device pool (see para [0051] if the mobile terminal 110 has no control right, the file share manager .  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a node capability to join a pool of Sharma with Pucha further with allowing, by the system, the device to be added to the device pool based on a first receipt of a first confirmation in response to the acknowledgement request of Lee. A person of ordinary skill in the art would have been motivated to do this to transmit a data to the end user (Lee: [0006])


Claims 7,9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2020/0092166 A1), in view of Pucha (US 2017/0099347A1), in further view of Birgisson (US 2017/0223005A1).
Regarding claim 7,
Sharma and Pucha teach claim 1,
Sharma teaches,
wherein the one or more restrictions are based on a performance level of the device pool satisfying a defined performance level after the addition of the devices to the device pool (see para [0053] a threshold condition is satisfied, e.g., the number of server nodes in the pool falls below a threshold number.)
Sharma and Pucha fail to teach, further comprising: one or more restrictions related to addition of devices to the device pool.

Birgisson teaches, 
defining, by the system, one or more restrictions related to addition of devices to the device pool (see para [0015], and [0126] whether the requested functions are consistent with the one or more additional restrictions imposed owner device (104)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a node capability to join a pool of Sharma with Pucha further with one or more restrictions related to addition of devices to the device pool of Birgisson. A person of ordinary skill in the art would have been motivated to do this to control operation of the remote the devices (Birgisson: [0004])
Regarding claim 9,
Sharma and Pucha teach claim 1,
In analogous art, Sharma teaches, further comprising: 
wherein the one or more restrictions are based on a reliability threshold of the device pool satisfying a defined reliability threshold based on the addition of the devices to the device pool (see para [0053] a threshold condition is satisfied, e.g., the number of server nodes in the pool falls below a threshold number, determine how many server nodes to add to the pool.) 
Sharma and Pucha fail to teach, one or more restrictions related to addition of devices to the device pool.

In analogous art, Birgisson teaches, 
defining, by the system, one or more restrictions related to addition of devices to the device pool (see para [0015], and [0126] whether the requested functions are consistent with the one or more additional restrictions imposed owner device (104)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a node capability to join a pool of Sharma with Pucha further with one or more restrictions related to addition of devices to the device pool of Birgisson. A person of ordinary skill in the art would have been motivated to do this to control operation of the remote the devices (Birgisson: [0004])
Regarding claim 10, 
Sharma and Pucha and Birgisson teach claim 9,
Sharma teaches, 
allowing, by the system, the addition of a first device of the devices to the device pool based on the reliability threshold satisfying the defined reliability threshold after the addition of the first device (see para [0053] a threshold condition is satisfied, e.g., the number of server nodes in the pool falls below a threshold number, determine how many server nodes to add to the pool.);
Sharma and Pucha and Birgisson fail to teach, further comprising: denying, by the system, the addition of a second device of the devices to the device pool based on the reliability threshold failing to satisfy the defined reliability threshold after the addition of the second device.
In analogous art, Birgisson teaches, 

denying, by the system, the addition of a second device of the devices to the device pool based on the reliability threshold failing to satisfy the defined reliability threshold after the addition of the second device see para [0015], and [0126] whether the requested functions are consistent with the one or more additional restrictions imposed owner device (104)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a node capability to join a pool of Sharma with Pucha further with one or more restrictions related to addition of devices to the device pool of Birgisson. A person of ordinary skill in the art would have been motivated to do this to control operation of the remote the devices (Birgisson: [0004])

Claims 8, 17,19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2020/0092166 A1), in view of Pucha (US 2017/0099347A1), in further view of Birgisson (US 2017/0223005A1) further in view of Lee (US 2014/0325361A1).
Regarding claim 8, 
Sharma and Pucha and Birgisson teach claim 7,
Sharma and Pucha and Birgisson fail to teach, allowing, by the system, the addition of a first device of the devices to the device pool based on the performance level satisfying the defined performance level after the addition of the first device; and 
denying, by the system, the addition of a second device of the devices to the device pool based on the performance level failing to satisfy the defined performance level after the addition of the second device.
In analogous art, Lee further teaches,
allowing, by the system, the addition of a first device of the devices to the device pool based on the performance level satisfying the defined performance level after the addition of the first device (see para [0047] list of mobile devices (i.e. multiple devices) can allow a mobile terminal 110 that has sent a group join request message.); and 
denying, by the system, the addition of a second device of the devices to the device pool based on the performance level failing to satisfy the defined performance level after the addition of the second device (see para [0047]).  

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a node capability to join a pool of Sharma with Pucha further with allowing, by the system, the device to be added to the device pool based on a first receipt of a first confirmation in response to the acknowledgement request of Lee. A person of ordinary skill in the art would have been motivated to do this to collaborate working in a group (Lee: [0006])

The claim 17 recites all the same elements of claim 7+ 8, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 7+8 applies equally as well to claim 17.


The claim 19 recites all the same elements of claim 8, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 19.

Claims 11-12, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2020/0092166 A1), in view of Lee (US 2014/0325361A1), and further in view of Barstad (US 9, 652, 732B1)

Regarding claim 11, 
Sharma teaches, a system, comprising: 
a processor (see para [0073]); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (see para [0073]): 
evaluating a parameter of a device to a defined parameter of a device pool based on receipt of a request to add the device to the device pool and based on a determination that a device type of the device does not match a defined device type of the device pool (see para [0051]); and   
Sharma fails to teach, 
allowing the device to be included in the device pool based on the denying the device to be included in the device pool based on the providing information indicative of a denial to add the device to the device pool.
  
In analogous art, Lee teaches, 
allowing the device to be included in the device pool based on the denying the device to be included in the device pool based on the providing information indicative of a denial to add the device to the device pool (see para [0046]-[0047]).  


Combined both Sharma and Lee fail to teach, 
an opportunity for the denial to be overridden based on receipt of an approval confirmation.
In analogous art,
Barstad teaches, an opportunity for the denial to be overridden based on receipt of an approval confirmation (see fig. 3(332), and col. 13 line 22-55, device override the refusal/denial, and add the item in list. Item works as node.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a node capability to join a pool of Sharma with Lee further with an opportunity for the denial to be overridden based on receipt of an approval confirmation of Lee. A person of ordinary skill in the art would have been motivated to do this to collaborate working in a group (Barstad: background])

Regarding claim 12, 
Sharma and Lee and Barstad teach claim 11,
Lee further teaches, 

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a node capability to join a pool of Sharma with Pucha further with allowing, by the system, the device to be added to the device pool based on a first receipt of a first confirmation in response to the acknowledgement request of Lee. A person of ordinary skill in the art would have been motivated to do this to collaborate working in a group (Lee: [0006]).


The claim 16 recites all the same elements of claim 11, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 16.
The claim 18 recites all the same elements of claim 11, but in computer program product form rather method form except comparing a first parameter associated with a first device requested to be added to a device pool with a second parameter associated with a second device included in the device pool (see Arimitage:[0023]). Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 18.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2020/0092166 A1), in view of Pucha (US 2017/0099347A1), in further view of Lee(US 2014/0325361A1) in further view of Zadeh (US 2020/0162472A1).

Regarding claim 20, 
Sharma and Pucha and Lee teach claim 19,
Sharma and Pucha and Lee fail to teach, wherein the one or more restrictions comprise a low-level restriction and a high-level restriction, and wherein the addition of the first device to the device pool is allowed after acknowledgement of the low-level restriction, and wherein the addition of the first device to the device pool is not allowed based on the high-level restriction.
In analogous art, Zadeh teaches, wherein the one or more restrictions comprise a low-level restriction and a high-level restriction (see para [0030] high and low level restrictions.), and 
wherein the addition of the first device to the device pool is allowed after acknowledgement of the low-level restriction (see para [0030]), and 
wherein the addition of the first device to the device pool is not allowed based on the high-level restriction (see para [0030]).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a node capability to join a pool of Sharma with Pucha further with Lee further with Zadeh wherein the one or more restrictions comprise a low-level restriction and a high-level restriction of Zadeh. A person of ordinary skill in the art would have been motivated to do this to access an authorized data (Zadeh: [0007])

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2020/0092166 A1), in view of Lee(US 2014/0325361A1) further in view of Birgisson (US 2017/0223005A1) in further view of Prabha (US 2019/0155577A1)
Regarding claim 13,
Sharma and Lee teach claim 11,
Sharma further teach,
changing the cluster configuration of the device pool based on a first determination that a performance level of the device pool is below a defined performance level or a second determination that a reliability level of the device pool is below a defined reliability level (see para [0035] different level of performance.)
Birgisson further teaches, assessing one or more restrictions associated with a group of devices in the device pool, wherein the group of devices comprises the device (see para [0015], and [0126]); and 

Combined Sharma and Lee and Birgisson fail to teach, 
wherein the operations further comprise: performing a health check for a cluster configuration of the device pool, comprising.
In analogous art,
Prabha teaches, wherein the operations further comprise: performing a health check for a cluster configuration of the device pool (para [0011] and [0013] health check platform 112 may perform a project health check. For example, health check platform 112 may classify a project into a heath check status (e.g., "good," "under control," "alert," "critical alert," etc.) based on one or more thresholds.))

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a node capability to join a pool of Sharma with Lee further with Birgisson further with performing a health check for a cluster configuration of the device pool of Prabha. A person of ordinary skill in the art would have been motivated to do this to transmit a data (Prabha: [0002])
Regarding claim 14, 
Sharma and Lee teach claim 13,
Lee further teaches, wherein the device pool is a first device pool (see para [0047] list of mobile devices (i.e. multiple devices) can allow a mobile terminal 110 that has sent a group join request message.), and 
wherein the changing the cluster configuration of the device pool comprises moving one or more devices of the group of devices to a second device pool (see para [0036] removing device from the cluster.).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a node capability to join a pool of Sharma with Pucha further with allowing, by the system, the device to be added to the device pool based on a first receipt of a first confirmation in response to the acknowledgement request of Lee. A person of ordinary skill in the art would have been motivated to do this to collaborate working in a group (Lee: [0006]).

Regarding claim 15,
Sharma and Lee teach claim 11,
Sharma further teach,
different level of performance.); and 
Birgisson further teaches, 
outputting an alert and an action to be performed to correct the cluster configuration based on a second determination that a reliability of the cluster configuration has fallen below a defined reliability level or that a performance of the cluster configuration has fallen blow a defined performance level (see Birgisson: [0015], and [0126]).

Combined Sharma and Lee and Birgisson fail to teach, 

wherein the determination is a first determination, and wherein the operations further comprise: performing a health check for a cluster configuration of the device pool, 
In analogous art, Prabha teaches, 
wherein the determination is a first determination, and wherein the operations further comprise: performing a health check for a cluster configuration of the device pool (see para [0035] different level of performance.); and 
outputting an alert and an action to be performed to correct the cluster configuration based on a second determination that a reliability of the cluster configuration has fallen below a defined reliability level or that a performance of the cluster configuration has fallen blow a defined performance level (see para [0015], and [0126]), 


Conclusion

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Date: 02/7/2021
/SM Z ISLAM/Examiner, Art Unit 2457             
                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457